Citation Nr: 1338743	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  13-11 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to attorney fees from past-due benefits.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from July 1984 to January 2005, and the appellant is her current attorney representative in a matter appealed to the Board of Veterans' Appeals (Board).  The appellant and the Veteran entered into a fee agreement in April 2010.

This case comes before the Board on appeal from a February 2012 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which determined that no attorney fees could be paid directly to the appellant because there was not an award of past-due benefits that resulted in a cash payment to the Veteran.  Rather, the Veteran's original award of VA disability compensation benefits, in November 2011, was withheld in favor of her receipt of military retired pay. 

The Veteran's current matter appealed to the Board, which is the subject of a separate decision, is that of entitlement to an initial higher rating for the Veteran's service-connected left talar dome osteochondral lesion with tibiotalar osteophytes and residual scar, which has been restyled as residuals of a left ankle injury, status post arthroscopy.  Historically, in a November 2011 rating decision, the RO granted a 10 percent rating for the left ankle disability, and then in an April 2013 Decision Review Officer decision, the RO granted a 20 percent rating for the left ankle disability.  The effective date for both awards was made retroactive to June 2009, the date of receipt of the original claim of service connection for the disability.  The appellant has not received past-due benefits in relation to these awards, and he has appealed the denial of attorney fees, alleging that he was eligible for the direct payment of attorney fees in accordance with the fee agreement he entered into with the Veteran in April 2010.  

The appeal is REMANDED to the RO.  


REMAND

A review of the Veteran's claims file, to include the paper file and the paperless file stored on Virtual VA, shows that the Veteran was awarded a compensable rating (10 percent) for her left ankle disability in a November 2011 rating decision, and that the RO awarded an even higher rating (20 percent) for the left ankle disability in an April 2013 Decision Review Officer decision.  Both awards were made retroactive to June 2009 and involved past-due benefits.  However, RO award letters in November 2011 and May 2013 reflect that cash payments were not made to the Veteran prior to November 1, 2011, because they were being withheld, in whole, for military retired pay.  Then, following adjustments after the second award, it is shown that from November 1, 2011 through April 2013, a portion of the VA cash payments was withheld for military retired pay, and beginning May 1, 2013, none of the VA cash payments was withheld for military retired pay.  

As indicated in the RO award letters, by law a veteran is not permitted to receive full military retired pay and full VA compensation at the same time, with certain exceptions.  Therefore, where VA compensation is less than retired pay, the Veteran would receive compensation payments and the military service department will pay the difference between VA compensation and retired pay; and where VA compensation is greater than retired pay, VA would pay compensation and the Veteran would not receive retired pay.  As applied to the Veteran's award, the record is not clear as to why VA compensation payments, in whole or in part, were withheld for the period prior to May 1, 2013, when it appears that the compensation was less than VA military retired pay.  Also, the provisions of 38 C.F.R. § 3.750(c)(3), regarding concurrent receipt of military retired pay and disability compensation, state that VA will treat as a waiver (of military retired pay) an application for VA compensation filed by a veteran who is entitled to military retired pay.  Therefore, it is unclear from a review of the record why VA withheld disability compensation payments, both in whole and in part, before May 1, 2013, when she was concurrently entitled to military retirement.  

Further, the record does not show documentation that the Veteran has, at any point, elected to receive VA compensation in lieu of retired military pay, or has waived retired pay in favor of VA compensation benefits.  This is typically done on VA Form 21-651, Election of Compensation in Lieu of Retired Pay or Waiver of Retired Pay to Secure Compensation from Department of Veterans Affairs.  Such a form has a section, whereby a veteran affirmatively selects to receive VA compensation in lieu of the total amount of retired pay, or waives that portion of his/her retired pay which is equal in amount to the compensation which may be awarded by the VA.  In a May 2013 letter, the RO informed the Defense Finance & Accounting Service [in accordance with 38 U.S.C.A. § 5305] that it was submitting its letter in lieu of VA Form 21-651a, in regard to adjustments made to the Veteran's account following the award of additional VA benefits in April 2013.  The letter suggests that the Veteran may have completed and signed VA Form 21-651a, in the wake of the additional VA compensation award, but it is not of record.  

The Board lastly notes that the Veteran's appealed issue of an initial rating higher than 20 percent for the left ankle disability, for which the appellant is still serving as the Veteran's accredited representative before VA and the Board, has not been resolved and a final decision has not been rendered.  To the extent that additional past-due benefits may be realized by the Veteran in the matter, the issue of the payment of attorney fees is deferred pending additional development (as directed in a separate Board remand) and resolution of the higher rating claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain for association with the claims file any VA Form 21-651, Election of Compensation in Lieu of Retired Pay or Waiver of Retired Pay to Secure Compensation from Department of Veterans Affairs completed by the Veteran, or any equivalent documents, indicating the Veteran's intention to receive VA compensation rather than military retired pay, in whole or in part, ever since June 2009.  If such documentation is not available, it should be noted for the record along with the efforts to obtain it.  

2.  Prepare and associate with the file an audit or accounting of the following, covering the period since June 2009:  what past-due VA compensation benefits have been paid out to the Veteran, particularly any lump sum payments issued to her based on the RO decisions of November 2011 and April 2013, which assigned higher ratings for a left ankle disability; when such past-due benefits were paid; the amount(s) of the past-due benefits paid to her; the amount(s), if any, paid directly to the appellant as attorney fees based on past-due benefits and when such fees were paid; and the amounts and dates of receipt of military retired pay, if known, issued to the Veteran beginning in June 2009.    

3.   After completion of the above, adjudicate the claim of entitlement to attorney fees from past-due benefits.  If the benefit remains denied, furnish the appellant a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2013).



